      Case 3:20-cr-03000-DMS Document 95 Filed 08/19/21 PageID.331 Page 1 of 1




 1
 2
                                                                     F
 3                                                                     AUG 1 9 2021

 4                                                                CLERK. U.S. DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                              BY                          DEPUTY
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                        SOUTHERN DISTRICT OF CALIFORNIA
 9   UNITED STATES OF Al\1ERICA,                  Case No. 20CR3000-DMS
10               Plaintiff,
           V.
                                                  ORDER DIRECTING
11                                                NON-DISCLOSURE
12   LUIS ANGEL CERVANTES,
13
                 Defendant.
14
15        The Court has reviewed the United States' Ex Parte Application for Order Regarding
16 Disclosure, submitted to the Court on August 16, 2021.
17        Having reviewed the Government's Ex Parte Application, IT IS HEREBY
18 ORDERED that the information provided to the Court in Paragraphs 6, 7, and 8 need not
19 be disclosed to Defendant Luis Angel Cervantes pursuant to Brady v. Maryland, 373 U.S.
20 83, 87 (1963) or Rule 16 of the Federal Rules of Criminal Procedure.
21        IT IS FURTHER ORDERED that the Ex Parte Application shall be sealed until
22 further Court order.
23        IT IS FURTHER ORDERED that this Order shall not be sealed, and a copy shall be
24 provided to counsel for Defendant.
25        IT IS SO ORDERED.
26        Date: August Jt , 2021
27                                           THE HONORABLE DANA M. SABRA W
                                             United States District Court Judge
28
